Citation Nr: 9914099	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
adjustment disorder with mixed emotional features.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1947.  

The case was previously before the Board of Veterans' Appeals 
(Board) in January 1998, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
consideration of the proper evaluation for the veteran's 
psychiatric disorder under both the old and new criteria.  
The case is once more properly before the Board for action.  

At that time, the Board also noted that the veteran had 
initially contended that service connection was warranted for 
chronic fatigue syndrome.  He initially provided a written 
statement withdrawing the claim, but his representative later 
submitted additional evidence on this issue.  In an April 
1997 rating action, the RO concluded that this statement 
would be accepted as a claim for service connection for this 
disorder.  However, at the time when the case was transferred 
to the Board, this claim had not been developed for appellate 
review.  The Board therefore referred it to the RO for 
further action.  However, on remand, no additional 
development has yet been undertaken.  Because the claim for 
service connection for chronic fatigue syndrome is still not 
in appellate status, it is once again referred to the RO for 
action.


FINDINGS OF FACT

1.  Throughout the period that this claim has been pending, 
the veteran's adjustment disorder with mixed emotional 
features has been productive of definite social and 
industrial impairment, along with memory impairment, anxiety 
and difficulties in attention and concentration.  

2.  Throughout the period that this claim has been pending, 
the veteran's adjustment disorder has not been productive of 
flattened affect, impaired judgment, bizarre thinking or mood 
disturbances, nor has it resulted in considerable social and 
industrial impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for adjustment 
disorder with mixed emotional features are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  

2.  The criteria for a disability rating in excess of 
30 percent for adjustment disorder with mixed emotional 
features have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1995); 
38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records 
demonstrates that he was hospitalized in January 1947.  It 
was noted that after induction, he made a fair adjustment for 
a couple of months.  He then noted increased restlessness and 
nervousness, along with insomnia and fatigability.  He was 
hospitalized for a period of two weeks, and then placed on 
furlough.  His condition improved while home, but the 
symptoms recurred after his return to duty.  He was again 
hospitalized, and made a good adjustment during this period.  
However, he remained somewhat tense, anxious and restless.  
Upon discharge from the hospitalization, the diagnosis was 
anxiety reaction, chronic and severe.  The impairment was 
considered marked.  

He was referred to a Board of Medical Officers, and furnished 
a Certificate of Disability for Discharge, based on chronic 
anxiety reaction.  

He was furnished with an initial VA examination in May 1948.  
At that time, the diagnoses were passive-dependency reaction, 
and anxiety reaction, recovered.  The predisposition was 
moderate to severe, and no incapacity was noted at the time 
of examination.  

The VA examined the veteran in September 1995, at which time 
the veteran indicated that he was divorced, but lived with a 
woman.  He was retired from employment.  He indicated that he 
had nightmares approximately once a month, and indicated that 
he was fatigued all the time.  He also stated that he could 
not concentrate and had a poor memory.  Also reported as 
present was anxiety almost all the time.  On examination, he 
was cooperative and appropriate throughout the interview.  
Response to direct questioning was often somewhat meandering.  
His recent and remote memory were deemed to have been within 
normal limits, but on a 30 minute test, he was able to recall 
only one of three items.  Judgment appeared to be within 
normal limits.  Interpretation of proverbs was appropriate.  
He expressed a full range of affect, but did appear to be 
somewhat depressed.  He admitted to no homicidal or suicidal 
ideation or hallucinations.  The examiner concluded that the 
veteran appeared to have a history of difficult adjustment to 
significant stressors in his life.  His history of two 
hospitalizations for acute anxiety in service and another 
hospitalization in 1968 suggested a chronic pattern of severe 
adjustment reactions.  His current difficulties seemed 
related to his diagnosis of chronic fatigue syndrome, 
although the examiner commented that this might be part of a 
larger pattern of simply experiencing great difficulty in 
adjusting to any major life stressor.  

The veteran was hospitalized at a VA facility in January 
1996, at which time he reported fatigue.  He stated that 
because he did not have any energy, he felt frustrated and 
depressed.  He indicated that he was not actually depressed, 
but that the depression was due to fatigue.  On admission, he 
was not taking any medication.  After consultation, it was 
concluded that the veteran was undergoing mild depression, 
and a medication regimen was started.  However, the 
medication made him nauseous, and was accordingly 
discontinued.  At the time of his discharge from 
hospitalization in February 1996, he was conscious, alert, 
oriented and communicative.  The diagnoses included chronic 
fatigue for more than 10 years, depression, and anxiety.  

The veteran presented testimony at a formal hearing before a 
VA hearing officer in April 1996.  He testified that he was 
receiving regular treatment at a VA facility for the 
psychiatric disorder.  (Transcript, hereinafter T-5, 6).  He 
stated that he lived with his fiancée, and that he got along 
well with other people.  (T-7)  

Of record are reports of outpatient treatment afforded the 
veteran by the VA on a regular basis.  On intake evaluation 
in September 1990, his mood was mildly depressed and anxious.  
Recent memory appeared impaired, but remote memory was 
intact.  The assessment included dementia with anxiety and 
depression.  He began group therapy on a regular basis.  A 
Multidisciplinary Treatment Team note dated in February 1993 
indicated that the veteran had experienced generalized 
anxiety, including symptoms of muscle tension, restlessness, 
easy fatigability, occasional dizziness, difficulty 
concentrating, and sleep problems.  The diagnosis was 
generalized anxiety disorder, and the Global Assessment of 
Functioning (GAF) was 85.  Continued reminiscence group and 
individual therapy was conducted.  

In a March 1996 treatment note, it was indicated that the 
veteran had an attack of influenza ten years prior to 
treatment, and has had problems with chronic fatigue since 
that time.  He reported feeling anxious and frustrated by his 
condition, and complained of problems concentrating.  On 
examination, he had a flat affect, but could smile. The 
assessment was depressive disorder, not otherwise specified, 
versus chronic fatigue.  On an individual therapy in 
September 1996, there was no current evidence of severe 
dementia or major depression.  He scored +12 on the Beck 
Depression Inventory, indicating only mild depressive 
symptoms, probably in response to his chronic fatigue 
symptoms.  

He underwent neuropsychiatric testing in March 1998.  He was 
pleasant and cooperative during the testing, and his speech 
was slow, soft and goal directed.  Mood was generally 
euthymic, and his affect was slightly anxious.  Thought 
processes were logical, linear and goal directed.  Testing 
showed particular difficulty in the areas of attention and 
concentration.  His score of 13 on the Beck Depression 
Inventory indicated minimal depression.   

Subsequent to remand, the VA again examined the veteran for 
compensation purposes in September 1998.  He was considered 
competent to manage his benefits.  Regular treatment was also 
reported.  He stated that he felt "extremely frustrated that 
my confusion is so bad."  His confusion and persistent 
fatigue, he stated, resulted in some mild to moderate 
anxiety.  He also stated that he was very frustrated by his 
persistent impotence.  He gave a history of working in a 
variety of jobs, such as running his own investigative agency 
and employment in sales.  However, he stated that he was 
forced to retire because of his anxiety and the symptoms of 
his adjustment disorder.  On mental status examination, he 
was alert and cooperative.  There was no evidence of unusual 
behavior.  He participated in the interview easily, and was 
oriented to time, place and person.  His mood was pleasant 
and cooperative, and he displayed no evidence of depression, 
despondency or despair.  There was no evidence of auditory or 
visual hallucination, or paranoid or bizarre thinking.  He 
was able to describe his past history, and had good insight 
and judgment.  The diagnoses included adjustment disorder 
with mixed features.  The GAF was 51, with moderate symptoms 
affecting his social and occupational functioning and his 
interpersonal relationships. It was the examiner's opinion 
that the veteran's additional problems with Parkinson's 
disease and the pharmacological management of that disease 
had overshadowed the underlying symptoms of the previously-
diagnosed adjustment disorder.  At the time of examination, 
there were major mental symptoms which were moderately 
severe, caused by impairment in his functioning arising 
primarily from the Parkinson's disease.  


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  His 
assertions that the disability is greater are sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  By this finding, the Board means that 
the veteran has presented a claim which is not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A legal opinion 
promulgated by the VA Office of the General Counsel held that 
whether the amended criteria for the evaluation of mental 
disorders are more beneficial to claimants than the prior 
provisions should be determined on a case by case basis.  VA 
O.G.C. Prec. 11-97 (Mar. 25, 1997).  Thus, a comparison of 
the old regulatory criteria as applied to the facts of the 
veteran's case with the new regulatory criteria as applied to 
the facts is required by law.

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, impairment resulting from 
the service-connected adjustment disorder prior to November 
7, 1996, must be evaluated utilizing the older criteria, 
while impairment arising from adjustment disorder after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.

Under the criteria in effect prior to November 7, 1996, the 
current 10 percent rating is warranted when the psychiatric 
disorder results in mild social and industrial impairment.  A 
30 percent rating is appropriate when the psychiatric 
disorder results in definite social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).  
In this regard, the Board notes the United States Court of 
Veterans Appeals decision in Hood v. Brown, 4 Vet. App. 301 
(1993), and OGC Prec. 9-93 (Nov. 9, 1993), which defines 
definite social and industrial impairment as impairment which 
is "distinct, unambiguous and moderately large in degree."   

A review of the reports of treatment and examination 
indicates that the veteran's condition is more accurately 
described by the criteria for the 30 percent rating.  On 
examination in September 1995, the examiner concluded that 
the veteran had difficult adjustments to significant 
stressors in his life.  Hospitalization was required shortly 
thereafter, and, while only mild depression was noted, the 
veteran was begun on a regiment of medication.  On the most 
recent compensation examination, after a review of the 
veteran's history and the findings on examination, the 
examiner concluded that the veteran's GAF was 51.  The 
examiner noted that such a score was consistent with moderate 
symptoms affecting his social and occupational functioning.  

These findings on examination and hospitalization were 
consistent with the reports of outpatient treatment, which 
show symptoms such as muscle tension, depression and anxiety, 
restlessness, difficulty concentrating and sleep problems.  

Given such objective evidence, the Board concludes that the 
criteria for a 30 percent rating, consistent with definite 
social and industrial impairment, more accurately describe 
the veteran's psychiatric disorder.  Under such 
circumstances, a 30 percent rating is therefore warranted.  

The Board further concludes that the symptomatology shown on 
examination and treatment likewise supports a 30 percent 
rating under the schedular criteria currently in effect.  
Under these criteria, a 30 percent rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory  loss (such as 
forgetting names, directions, recent  events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (1998).  The Board notes that 
the veteran required hospitalization in January 1996, due to 
frustration and depression.  His employment history, the 
Board notes, is consistent with intermittent periods of 
inability to perform occupational tasks.  In particular, the 
Board has noted the history the veteran gave on examination 
subsequent to remand, in which he indicated that he was 
forced to retire as a result of the anxiety.  Difficulties 
with attention and concentration, which could have led to 
such inability, were noted on neuropsychiatric testing in 
March 1998.  Reports of examination and treatment have shown 
that there is at least some impairment of the veteran's 
memory.  Under such circumstances, the Board concludes that 
the criteria for the 30 percent rating more accurately 
describe the veteran's symptoms.  

In so concluding, the Board must also determine that a rating 
in excess of 30 percent is not warranted.  Under the criteria 
in effect prior to November 1996, a 50 percent rating is 
appropriate when there is considerable social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).  
The Board concludes that the symptomatology objectively 
demonstrated is not of sufficient severity to warrant such a 
rating.  While a chronic pattern of severe adjustment 
reactions was reported in the September 1995 examination, 
this was also considered due, at least in part to the chronic 
fatigue syndrome, for which service connection is not in 
effect.  Depression was noted when he was hospitalized in 
January 1996, but again this was considered to be the result 
of the chronic fatigue syndrome and not the service connected 
psychiatric disorder.  The anxiety noted on the most recent 
examination was considered mild to moderate, and the GAF, as 
noted, indicated only moderate symptoms affecting his social 
and industrial functioning.  As such symptomatology does not 
indicate that the service connected psychiatric disorder 
results in considerable social and industrial impairment, a 
rating in excess of 30 percent is not warranted.  

The Board must further consider if a rating in excess of 30 
percent for the service connected psychiatric disorder is 
appropriate based on the criteria currently in effect.  For a 
50 percent rating to be warranted, there must be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(1998) (effective November 7, 1996).

A review of the symptomatology on examination and treatment 
does not indicate that the symptomatology is consistent with 
the criteria for the 50 percent rating.  On examination in 
September 1995, the veteran had a full range of affect.  
Recent and remote memory was within normal limits.  His 
judgment appeared to be within normal limits.  On the more 
recent examination, there was no evidence of bizarre 
thinking, and his mood was pleasant and cooperative.  The 
examiner concluded that that GAF was 51, demonstrating 
symptoms consistent with moderate symptoms affecting his 
social and industrial functioning.  In view of the limited 
findings on examination and treatment, the Board concludes 
that the symptomatology is not of sufficient severity to 
warrant a disability rating in excess of 30 percent under the 
current criteria.  

Because Rhodan, supra, prohibits retroactive application of 
the revised regulations prior to November 7, 1996, the Board 
notes that technically, the veteran's disability rating must 
reflect the older Diagnostic Code prior to November 7, 1996, 
while the rating sheet should reflect the newer Diagnostic 
Code subsequent to November 7, 1996.  However, due to the 
Board's finding that impairment resulting from the veteran's 
adjustment disorder both before and after the November 7, 
1996, change in regulations, amounted to a 30 percent level 
of disability under either criteria, this is essentially of 
semantic importance only.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

A disability rating of 30 percent for an adjustment disorder 
with mixed emotional features is granted, subject to the 
provisions governing the payment of monetary benefits.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

